DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is responsive to the preliminary amendment filed on 08/19/2020. As directed by the amendment: claims 1-21 have been amended, no claims have been cancelled and no new claims have been added.  Thus, claims 1-21 are presently pending in this application.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to because in Figs. 1 and 2, the unlabeled boxes as pointed out by numerals 10, 20, 22, 24 in Figure 1 and 140, 101, etc. in figure 2 should be provided with descriptive text labels (see MPEP 608.02(d)(a) and see 37 CFR 1.83(a)).

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure:
The form and legal phraseology often used in patent claims, such as “means”, “said”, and “comprises” should be avoided. The abstract of the disclosure is objected to because on lines 3-4, 6, 9 and lines 8-9 of the abstract, it reads "comprising" and "comprises", respectively. And on line 1 it reads “Disclosed is” which is an implied phrase and thus is recommended to be removed. Examiner suggests the Applicant revise the instance of "comprising" and "comprises" to read -including- or -includes-. Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 8 is objected to because of the following informalities: it requires a period to end the claim limitation.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 10, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The term “substantially” in claims 4, 10, and 18 is a relative term which renders the claims indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The coupling part’s rotation about a base plate axis and first surface’s and the second surface’s orientation have been rendered indefinite by the use of the term “substantially”. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Thirstrup et al. (US 20100030167 A1) in view of Angelides (US 20170140103 A1). 

    PNG
    media_image1.png
    724
    554
    media_image1.png
    Greyscale

Annotated Figure 7 from Thirstrup

Regarding Claim 1, Thirstrup discloses a method and dressing for detecting detachment of the dressing, and teaches a base plate for a medical appliance ("ostomy base plate", ¶ 20), the base plate comprising:
a top layer 68 ('top-foil', fig.6, ¶ 112);
a first adhesive layer 70 ('adhesive', fig.6, ¶ 112) comprising one or more water soluble or water swellable hydrocolloids ("Hydrocolloid particles can also additionally/alternatively be added in the adhesive compound in order to further improve the adhesive", ¶ 29);
and an electrode assembly 69 ('electrically conductive pattern', fig.6, ¶ 112) comprising a plurality of electrodes 80 and 82 ('ring electrodes', fig.7, ¶ 117);
a monitor interface 85 ('reader unit 85', fig.7a, ¶ 0117) comprising a plurality of terminals (annotated fig.7) electrically connected to the plurality of electrodes 80 and 82 (see annotated fig. 7) and configured for connecting the base plate to a monitor device 103 ('event-handling device', fig.8a, connecting via “wireless communication”, see ¶ 123). 
However, Thirstrup fails to teach the plurality of terminals of the monitor interface configured to connect to respective terminals of the monitor device, and a coupling part, the coupling part comprising an elastically deformable part configured for coupling the monitor device and the base plate. 

    PNG
    media_image2.png
    514
    812
    media_image2.png
    Greyscale

Annotated Figure 5B of Angelides

Angelides discloses systems and methods for providing comprehensive care for stoma patients, and teaches the plurality of terminals of the monitor interface 650 (annotated fig.6E, including processor 154 & 152) configured to connect to respective terminals (annotated fig.6E) of the monitor device  (‘sensor array’ 645; ¶ 68), and a coupling part 622 ('outside elastomeric layer', fig.6D, ¶ 53-54), the coupling part 622 comprising an elastically deformable part configured for coupling the monitor device (‘sensor array’ 645; ¶ 68) and the base plate (“mounting plate…commonly called a…baseplate”, ¶ 46) ("outside layers may be open at one end to serve as a pocket or a pouch for the sensor device", ¶ 54, a pocket or pouch would need to be flexible to admit the monitor device; additionally, 622 is described as 'elastomeric', ¶ 53). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the dressing of Thirstrup such that the plurality of terminals of the monitor interface could be configured to connect with respective terminals of the monitor device, and to include a coupling part, the coupling part comprising an elastically deformable part configured for coupling the monitor device and the base plate as taught by Angelides, for the purpose to provide suitable communications between the monitor interface and the monitor device and the advantage of facilitating attachment, removal, or replacement of the sensor to the pocket or pouch and the electrodes. 

Regarding Claim 2, Thirstrup teaches a stomal opening 3 ('opening', fig.1a, ¶ 79) at least partly formed by a top layer stomal opening of the top layer 68 (see fig.6) and a first adhesive stomal opening (see opening of 70 in fig.6) of the first adhesive layer 70, the stomal opening 3 of the base plate being configured to allow passage of output from a stoma of a user ("opening 3 to allow discharge from a stoma (not shown) to fill the ostomy bag attached to the base plate", ¶ 79).


    PNG
    media_image3.png
    455
    376
    media_image3.png
    Greyscale

Annotated Figure 6D of Angelides

Regarding Claim 3, Thirstrup fails to teach the coupling part forms a ring shaped element comprising the elastically deformable part. Angelides teaches the coupling part 622 ('outside elastomeric layer', fig.6D, ¶ 53-54) forms a ring shaped element (see annotated fig.6D, the portion where the monitor device is seated is ring shaped) comprising the elastically deformable part ("outside layers may be open at one end to serve as a pocket or a pouch for 'elastomeric', ¶ 53).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the dressing of Thirstrup to include the coupling part forming a ring shaped element comprising the elastically deformable part as taught by Angelides, for the purpose to provide the advantage of facilitating attachment, removal, or replacement of the sensor to the pocket or pouch and the electrodes.

Regarding Claim 4, as best understood, Thirstrup fails to teach that the ring shaped element comprises a substantially rigid part, and wherein the plurality of terminals is provided on the substantially rigid part. Angelides teaches the ring shaped element (see fig.6D) comprises a substantially rigid part ("substantially" is a relative term that can be interpreted over a wide range of rigidity; the base of outer layer 620 is the substantially rigid part), and wherein the plurality of terminals (annotated fig.6E) is provided on the substantially rigid part ("substantially" is a relative term that can be interpreted over a wide range of rigidity; the base of outer layer 620 is the substantially rigid part).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the dressing of Thirstrup to include the ring shaped element which comprises a substantially rigid part, and wherein the plurality of terminals is provided on the substantially rigid part as taught by Angelides, for the purpose of providing suitable material that is sufficiently rigid  in order to prevent the terminals from being warped by the process of attachment, removal, or replacement of the sensor to the pocket or pouch during use, since it has been held to be within the general skill of a worker in the art to In re Leshin, 125 USPQ 416. 


Regarding Claim 5, Thirstrup fails to teach the plurality of terminals is provided on an inner surface of the ring shaped element. Angelides teaches the plurality of terminals (annotated fig.6E) is provided on an inner surface of the ring shaped element (if the terminals are arranged in the same manner as fig.5B, then the ring-shaped flange of fig.7A has the terminals overlapping to the inner surface of the ring-shaped flange, see annotated fig.7A). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the dressing of Thirstrup to include the plurality of terminals, which are provided on an inner surface of the ring shaped element as taught by Angelides, for the purpose of facilitating attachment of the monitor device to the electrodes. 

Regarding Claim 6, Thirstrup fails to teach the ring shaped element is a circular ring shape. Angelides teaches the ring shaped element (see fig.6D, the portion where the monitor device is seated is ring shaped) is a circular ring shape. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the dressing of Thirstrup to include the ring shaped element, which is a circular ring shape as taught by Angelides, for the purpose of embedding the sensor inside the site so that the sensor does not fall out of place.

Regarding Claim 7, Thirstrup fails to teach the coupling part comprises a back cover blocking a back side of the ring shaped element. Angelides teaches the coupling part 622 ('outside elastomeric layer', fig.6D, ¶ 53-54) comprises a back cover blocking a back side of the ring shaped element (see fig.6D, the portion where the monitor device is seated is ring shaped) ("The outside layers may be open at one end to serve as a pocket or a pouch..., or they may be sealed to the outside of the bag along sections of their perimeter", ¶ 54).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the dressing of Thirstrup such that the coupling part comprises a back cover blocking a back side of the ring shaped element as taught by Angelides, for the purpose to provide the advantage of facilitating attachment, removal, or replacement of the sensor to the pocket or pouch and the electrodes. 


    PNG
    media_image4.png
    561
    468
    media_image4.png
    Greyscale

Annotated Figure 6D of Angelides

Regarding Claim 8, Thirstrup fails to teach the coupling part comprises one or more grip elements radially extending outwards from the ring shaped element. Angelides teaches the coupling part 622 comprises one or more grip elements (the grip elements are the extending portions of the external rectangular shape, which can be gripped depicted in fig.6D) radially extending outwards (see annotated fig.6D above) from the ring shaped element (see fig.6D, the portion where the monitor device is seated is ring shaped).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the dressing of Thirstrup to include the 

Regarding Claim 9, Thirstrup fails to teach the ring shaped element has a recess extending along at least a part of the inner surface of the ring shaped element. Angelides teaches the ring shaped element (see fig.6D, the portion where the monitor device is seated is ring shaped) has a recess (entirety of ring-shaped element is a recess) extending along at least a part of the inner surface of the ring shaped element (see fig.6D, the portion where the monitor device is seated is ring shaped).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the dressing of Thirstrup to include the ring shaped element, which has a recess extending along at least a part of the inner surface of the ring shaped element as taught by Angelides, for the purpose of inserting the sensor into the recess and to prevent the sensor from being dislodged without purposefully removing it. 


    PNG
    media_image5.png
    526
    436
    media_image5.png
    Greyscale

Annotated Figure 6D of Angelides

Regarding Claim 10, as best understood, Thirstrup teaches the first adhesive layer 70 ('adhesive', fig.6, ¶ 112), but fails to teach the coupling part is hingedly connected to a main base plate portion, and wherein the hinged connection between the coupling part and the main base plate portion allows the coupling part to rotate about a base plate axis substantially perpendicular to an axial direction of the base plate. Angelides teaches the coupling part 622 is hingedly connected (via 626, 'outside layer', fig.6D, ¶ 53) to a main base plate portion ("outside of the bag", ¶ 53) ("outside layers 622...attached to the outside of the bag", ¶ 53), 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the dressing of Thirstrup to include the coupling part, which would be hingedly connected to a main base plate portion, and wherein the hinged connection between the coupling part and the main base plate portion allows the coupling part to rotate about a base plate axis substantially perpendicular to an axial direction of the base plate as taught by Angelides, for the purpose of facilitating removal of the sensor by twisting the pouch in a rotating direction which would cause the elastic portion of the pouch to be deformed and the sensor to be dislodged.

    PNG
    media_image6.png
    526
    436
    media_image6.png
    Greyscale

Annotated Figure 6D of Angelides

Regarding Claim 11, Thirstrup teaches the first adhesive layer 70 ('adhesive', fig.6, ¶ 112), but fails to teach the coupling part is connected to a main base plate portion, and wherein the connection between the coupling part and the main base plate portion forms an angle of more than 90 degrees between the coupling part and the main base plate portion. Angelides teaches the coupling part 622 is connected to a main base plate portion ("outside of the bag", ¶ 53), and wherein the connection between the coupling part 622 and the main base plate portion ("outside of the bag", ¶ 53) forms an angle of more than 90 degrees between the 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the dressing of Thirstrup to include the coupling part, which would be connected to a main base plate portion, and wherein the connection between the coupling part and the main base plate portion forms an angle of more than 90 degrees between the coupling part and the main base plate portion as taught by Angelides, for the purpose to provide the advantage of facilitating attachment, removal, or replacement of the sensor to the pocket or pouch and the electrodes by having the capability to rotate 180 degrees.

Regarding Claim 12, Thirstrup teaches a monitor device 103 ('event-handling device', fig.8a, ¶ 123) for connecting to a base plate of a medical appliance ("ostomy base plate", ¶ 20), the monitor device 103 comprising:
a monitor device housing (fig.8a, the body of 103);
electronic circuitry ("event-handling device may be a cellular telephone, a personal digital assistant, a laptop, a PC or the like", ¶ 123; all cellular devices inherently  contain electronic circuitry);
and an appliance interface 75 (a second adhesive', fig.7a, ¶ 117) configured for connecting the monitor device 103 (equivalent to 85 in fig.7a) to the base plate,

However, Thirstrup fails to teach the appliance interface comprises a monitor device coupling part, and a recess. 
Angelides teaches a monitor device coupling part 622 ('outside elastomeric layer', fig.6D, ¶ 53-54), and a recess 620 ('communicator attachment site', fig.6D, ¶ 52). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the dressing of Thirstrup to include a monitor device coupling part and a recess as taught by Angelides, for the purpose to provide the advantage of facilitating attachment, removal, or replacement of the sensor to the pocket or pouch and the electrodes, and additionally for the purpose of inserting the sensor into the recess to prevent the sensor from being dislodged without purposefully removing it. 

Regarding Claim 13, Thirstrup teaches the appliance interface 75 (a second adhesive', fig.7a, ¶ 117), but fails to teach that the recess of the appliance interface comprises a first recess part and a second recess part, wherein the first recess part has an opening in a first direction and the second recess part has an opening in a second direction, wherein the first direction is opposite the second direction. 
Angelides teaches the recess 620 ('communicator attachment site', fig.6D, ¶ 52) comprises a first recess part and a second recess part (entirety of 620 is a recess, so there are at least two recesses exist), wherein the first recess part has an opening in a first direction and the second recess part has an opening in a second direction, wherein the first direction is opposite the 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the dressing of Thirstrup to include the recess, which would comprise a first recess part and a second recess part, wherein the first recess part has an opening in a first direction and the second recess part has an opening in a second direction, wherein the first direction is opposite the second direction as taught by Angelides, for the purpose of retaining the sensor within the pouch when they are engaged together. 


    PNG
    media_image7.png
    706
    830
    media_image7.png
    Greyscale

Figure 8a of Thirstrup
Regarding Claim 14, Thurstrup teaches the monitor device housing (fig.8a, the body of 103) has a first surface (see annotated fig.8a) and a second surface (see annotated fig.8a) and wherein the recess is extending along at least a part of an outer circumference between the first surface (see annotated fig.8a) and the second surface (see annotated fig.8a).

Regarding Claim 15, Thirstrup teaches the first surface (see annotated fig.8a) and the second surface (see annotated fig.8a), however fails to teach the recess extends at least 50% of the outer circumference between the first surface and the second surface. Angelides teaches the recess 620 ('communicator attachment site', fig.6D, ¶ 52) (recess 620 would extend entirely around the first and second surfaces when the device is placed in 620).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the dressing of Thirstrup to include the recess, which would extend at least 50% of the outer circumference between the first surface and the second surface as taught by Angelides, for the purpose of retaining the sensor within the pouch when they are engaged together. 

Regarding Claim 16, Thirstrup teaches the monitor device housing (fig.8a, the body of 103) has a first surface (see annotated fig.8a) and a second surface (see annotated fig.8a), but fails to teach the outer circumference between the first surface and the second surface is the circumference configured to be received in a recess of the coupling part of the base plate. 
Angelides teaches the circumference configured to be received in a recess 620 ('communicator attachment site', fig.6D, ¶ 52) of the coupling part 622 of the base plate (Angelides describes the sensors being "embedded" (¶ 54) into the recess 620, which implies that there is a circumference configured to be received in the recess of the coupling part of the base plate). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the dressing of Thirstrup to include the outer circumference between the first surface and the second surface is the circumference configured to be received in a recess of the coupling part as taught by Angelides, for the purpose of retaining the sensor within the pouch when they are engaged together.

Regarding Claim 17, Thirstrup teaches the outer circumference is convex between the first surface (see annotated fig.8a) and the second surface (see annotated fig.8a).

Regarding Claim 18, as best understood, Thirstrup teaches the first surface and the second surface are substantially parallel (see annotated fig.8a).

Regarding Claim 19, Thirstrup teaches the first surface and the second surface are substantially flat (see annotated fig.8a). ‘Flat’ is interpreted as a straight line, of which the first and second surfaces are. 


    PNG
    media_image8.png
    706
    865
    media_image8.png
    Greyscale

Figure 8a of Thirstrup

Regarding Claim 20, Thirstrup teaches the plurality of terminals (annotated fig.7) is provided on the outer circumference between the first surface (see annotated fig.8a) and the second surface (see annotated fig.8a).

Regarding Claim 21, Thirstrup teaches that the monitor device housing (fig.8a, the body of 103) has a substantially rectangular shape (see fig.8a).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Carlsson et al. (US 20210386368 A1), an ostomy appliance system.
Hunt et al. (US 20170156920 A1), an ostomy pouching system.
Edvardsen et al. (US 20120143154 A1), an ostomy device that comprises an adhesive wafer for attaching to the skin around the stoma. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel O'Connell whose telephone number is (571)272-7583. The examiner can normally be reached Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RACHEL O'CONNELL/            Examiner, Art Unit 3781   

/QUANG D THANH/            Primary Examiner, Art Unit 3785